 
BANK OF SCOTLAND
CORPORATE BANKING



[Missing Graphic Reference]


 
Indicative Term Sheet (for discussion purposes only)


This indication of availability of facilities is subject to and conditional upon
Bank of Scotland Board approval and the execution by the parties of loan
documentation reflecting the terms and conditions outlined herein and otherwise
acceptable to Bank of Scotland, (and Bank of Scotland reserves the right to
incorporate such other terms and conditions into the loan documentation as it
may consider appropriate) prior to the occurrence of which Bank of Scotland
shall have no obligation to extend the facilities indicated.


These terms are provided solely for the benefit of Royal Invest Europe B.V. and
must not be copied, quoted or referred to or distributed, in whole or in part,
without Bank of Scotland prior consent, which is not to be unreasonably
withheld. Bank of Scotland will not accept responsibility to another party to
whom these terms may be shown or who may acquire a copy of these terms.


 
Royal Invest Europe B.V.
 
 
1

--------------------------------------------------------------------------------

 


 
1.  Borrower
 
Royal Invest Europe B.V.
2.  Intermediary
Financial Consulting & Project Development
(Mr. K. Jacobsen)
3.  Investment purpose
 
 
Funding to assist with the acquisition of a mixed property investment portfolio.
 
Bank of Scotland will have a right of veto over all properties to be included
within the portfolio
4.  Properties
 
To be identified, however, including the targeted portfolio with properties in
Alkmaar, Assen, Badhoevedorp, Emmerich, Hilversum, Lelystad, Utrecht, Vianen and
Woerden.
5.  Financing structure
 
BoS will fund the lower of 82.5% LTV / 82.5% LTC.
 
6.  Facility amount
€ 100,000,000
 
First drawdown will be € 51,150,000 based on an expected LTV of the targeted
portfolio of
€ 62,000,000.
7.  Maturity
 
 
364 days
 
Following each acquisition / drawdown the debt will be converted to a 60 month
term loan
8.  Mode of payment
Interest periods of 1, 3 or 6 months
9.  Hedging
 
To be agreed. We would expect minimum of 50% to be hedged.
10.  Amortisation
 
1% in year 1
2% in year 2 and 3
2.5% in year 4 and 5
11.  Margins (bps)
125 bps
12.  Fees
Arrangement fee
 
Renewal fee
 
Repayment fee
 
q  35bps on signing facility documentation
 
q  25bps annually on element of facility undrawn but still required
 
q  100bps if refinanced with another lender within 36 months.
13.  Securities
 
 
q  Legal Charge / First ranking mortgage over each property acquired
q  Pledge over shares
q  Pledge over rent account
q  Assignment of lease receivables
q  Cross collateral between properties
14.  Covenants
 
q  To be agreed, likely to be a minimum cash flow, loan to value and interest
cover covenant.
q  Following sale of an individual property 105% of the original amount financed
will be repaid. Amounts repaid may be redrawn.
 
 
15.  Conditions precedent
 
 
 
q  Bank of Scotland credit approval
q  Satisfaction with Know Your Customer requirements of  the borrower and main
shareholders
q  Satisfaction with full independent valuation report over each property
conducted by an international recognised company.
q  Satisfaction with Technical, Legal and Environmental due diligence over each
property
q  All due diligence and valuation reports will be addressed to BoS
q  All third party professional/advisory fees and costs will be paid by the
borrower
q  BoS right of veto over properties to be included within the portfolio
q  An abort fee of 10bps (ie € 100,000) is payable if the borrower chooses an
alternative funder after BoS credit approval has been granted.



 
2

--------------------------------------------------------------------------------

 
Amsterdam, 24 May 2007




If these Terms and Conditions are acceptable, please sign and return the
enclosed copy of this letter.


I hereby accept, agree and confirm the above Terms and Conditions


Name:


/S/ D.Havenaar
……………………………


For and on behalf of the Borrower:


            May 25th 2007

Dated:………….....…………..
 
 
3

--------------------------------------------------------------------------------

 
